Citation Nr: 0209537	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-20 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety and depressive reaction prior to May 24, 2001.

2.  Entitlement to an evaluation in excess of 50 percent for 
anxiety and depressive reaction, recharacterized as panic 
disorder with agoraphobia and depression, beginning May 24, 
2001.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to May 24, 2001, the veteran's generalized anxiety 
and depressive reaction was manifested primarily by 
subjective complaints of anxiety, depression, poor 
concentration, and monthly panic attacks that caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  Beginning May 24, 2001, the veteran's anxiety and 
depressive reaction, recharacterized as panic disorder with 
agoraphobia and depression, is manifested primarily by 
subjective complaints of anxiety, depression, sleep 
disturbance, trouble concentrating and panic attacks; as well 
as objective evidence of occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood, sleep disturbance, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety and depressive reaction prior to May 24, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9400 (2001).

2.  The criteria for a rating in excess of 50 percent for 
panic disorder with agoraphobia and depression (previously 
characterized as anxiety and depressive reaction) beginning 
May 24, 2001, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9412 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in a November 2000 
letter.  The RO's Supplemental Statement of the Case, issued 
in April 2001, also notified the veteran of the new law, and 
he has been sent other letters and information concerning 
evidence needed to support his claims.  Although the 
examinations allude to private psychiatric treatment and 
regular treatment through VA, the veteran has not provided 
further information regarding his private treatment and all 
available VA treatment records have been obtained.  There is 
no indication that there is any additional evidence that 
could be obtained that would be helpful in substantiating 
these claims.

Factual Background

Service connection for an anxiety neurosis was granted in a 
May 1974 rating decision.  The initial evaluation was 10 
percent disabling.  A March 1983 rating decision increased 
the veteran's evaluation for chronic anxiety and depressive 
reaction to 30 percent disabling.  In April 1998, the veteran 
submitted his current claim for an increased evaluation for 
his service-connected anxiety and depressive reaction.

VA treatment records, dating from June 1996 to March 1998, 
indicate that his anxiety/depression was only one of the many 
problems for which he was being followed.  A March 1998 
treatment record shows provisional diagnoses of dysthymic 
disorder and generalized anxiety disorder, with a current 
Global Assessment of Functioning (GAF) score of 65, and 
highest in the prior year of 60. 

During his March 1999 VA psychiatric examination, the veteran 
complained of periods of depression, irritability and 
anxiety.  He also complained of panic attacks, occurring once 
a month.  He worked with the public, in a high-pressured job 
that he believed contributed to his feelings of anxiety and 
tension.  He sometimes lost his concentration and was 
reprimanded.  He related adequately to his co-workers and 
supervisors.  He denied social impairment, but preferred to 
be alone.  He was married with two daughters and had felt 
recent tension at home due to his unwed daughter's pregnancy. 
He took Paxil to relieve his symptoms.  The examination 
revealed the veteran to be alert and oriented in three 
spheres.  He had no unusual mannerisms or behavior.  Although 
he began the interview tense and apprehensive, he gradually 
relaxed as the interview progressed.  His speech was normal, 
but his responses were vague and evasive.  Affect was 
appropriate and his mood was mildly depressed.  There was no 
evidence of any disturbance of his mental stream, thought or 
perception.  There was no suicidal or homicidal ideation and 
his memory and concentration were intact.  His insight was 
poor and his judgment adequate.  There was no evidence of 
cognitive disturbance.  The diagnosis was generalized anxiety 
disorder with depressive features and panic attacks.  The 
veteran was assigned a GAF score of 80.  

A May 2001 VA psychiatric examination report indicates that 
the veteran complained of low moods and anxiety with panic 
attacks and paranoia.  He also complained of sleep 
disturbance, poor concentration and feelings of helplessness, 
hopelessness and worthlessness.  He took Paxil and Ativan for 
his symptoms.  At the time of the examination he was working 
at a position he had held for twenty-two years and had been 
married twenty-five years with two daughters.  However, he 
felt his relationships with his wife and daughters were not 
good.  He had been in jail briefly for domestic violence.  He 
was close to one cousin and lived a fairly isolated life.  
Examination revealed the veteran to be cooperative, with a 
neutral mood and appropriate affect.  His speech was soft and 
there were no perceptual problems.  His thought processes and 
content were normal.  There was no evidence of suicidal or 
homicidal ideation.  He was oriented to person, place and 
time.  His memory was two out of three and he was able to do 
serial sevens.  His insight and judgment were fair, as was 
his impulse control.  The diagnosis was panic disorder with 
agoraphobia and depression.  The GAF score was 60 and the 
examiner noted that the veteran was married and able to work.  

A July 2001 rating decision increased the veteran's rating to 
50 percent, effective from the date of his May 2001 VA 
psychiatric examination.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

Anxiety and depressive reaction, recently recharacterized as 
panic disorder with agoraphobia and depression, is evaluated 
as 30 percent disabling prior to May 2001 and is currently 
evaluated as 50 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9412 
respectively.  The general rating formula for mental 
disorders provides a 30 percent disability rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
prior to May 24, 2001, for anxiety and depressive reaction 
under the rating criteria.  The veteran's anxiety and 
depressive reaction symptoms primarily consist of anxiety, 
depression, irritability and panic attacks occurring 
approximately once a month.  However, there is no objective 
evidence showing the presence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or  difficulty 
in establishing and maintaining effective work and social 
relationships.  Moreover, the Board notes that the veteran 
had been married for many years and worked at the same job 
since 1979.  At the time of the March 1999 examination, he 
denied any social impairment and stated he related adequately 
with his co-workers and supervisors.  Considering the 
symptomatology described in the rating criteria, the Board 
cannot conclude that the veteran's disability picture more 
nearly approximates the criteria provided for a 50 percent 
rating prior to May 24, 2001.  38 C.F.R. §§ 4.7, 4.130. 

Likewise, after reviewing the record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 50 percent beginning May 24, 2001, for his 
psychiatric disorder recharacterized as panic disorder with 
agoraphobia and depression.  Although the May 2001 
examination indicates the veteran continued to experience 
anxiety, low moods, and panic attacks, he also indicated that 
he experienced sleep disturbance, paranoia and that his 
relationships with his wife and children were not good.  He 
lived a fairly isolated life.  However, there is no objective 
evidence showing the presence of a thought disorder, or of a 
speech, memory or judgment impairment as a result of his 
psychiatric disorder.  Nor is there evidence of suicidal 
ideation; obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, or a neglect of 
personal appearance and hygiene.  Considering the 
symptomatology described in the rating criteria, the Board 
cannot conclude that the veteran's disability picture more 
nearly approximates the criteria provided for a 70 percent 
rating beginning May 24, 2001.  38 C.F.R. §§ 4.7, 4.130.   


ORDER

An increased evaluation for anxiety and depressive reaction 
prior to May 24, 2001, is denied.

An increased evaluation for panic disorder with agoraphobia 
and depression beginning May 24, 2001, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

